1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA

10
                               ----oo0oo----
11

12   ROSEMARY GARCIA, an             No. 2:19-cv-00668-WBS-EFB
     individual,
13                                   ORDER
                 Plaintiff,
14
         v.
15
     MAMMOTH HOSPITALITY
16   MANAGEMENT, LLC, a Delaware
     limited liability company;
17   and DOES 1-50, inclusive,

18               Defendants.

19

20                             ----oo0oo----

21            For the reasons stated by the court on the record at
22   the September 23, 2019 hearing (Docket No. 19), plaintiff’s
23   counsel is HEREBY ORDERED forthwith to pay defense counsel the
24   sum of $5,400 as sanctions for failure to comply with the court’s
25   order to personally appear at the hearing.
26            Because the parties have now stipulated to remand this
27   case to the state court with the understanding that plaintiff is
28
                                     1
1    not seeking relief under the ADA or claiming any violations

2    thereof, plaintiff’s motion to remand (Docket No. 13) is moot.

3              Counsel shall promptly submit their stipulation to

4    remand this case to state court as soon as counsel for defendant

5    has received payment of the sanctions herein ordered.   All

6    further other proceedings in this action shall be HELD IN

7    ABEYANCE pending the receipt by the court of such stipulation.

8              IT IS SO ORDERED.

9    Dated:   September 24, 2019

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     2
